NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-1863
                                      _____________

                                  CE’MONNE HANNA,
                                           Appellant

                                             v.

                              GIANT EAGLE INC;
                     BENJAMIN SIMMONS, in his official capacity
                                ______________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-01009)
                      District Judge: Honorable David S. Cercone
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    April 30, 2019
                                  ______________

                Before: RESTREPO, ROTH and FISHER, Circuit Judges.

                               (Filed: September 18, 2019)
                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
RESTREPO, Circuit Judge.

       Plaintiff Ce’monne Hanna appeals the dismissal of her suit against her former

employer Giant Eagle for alleged racial discrimination leading to her constructive

termination. She seeks a new trial based on her belief that the District Court allowed

Giant Eagle to present certain evidence in violation of both the rules of discovery and the

rules of evidence. For the reasons that follow, we will affirm.

                                               I.

       We presume the parties’ familiarity with this case and only set out the facts as

needed for the discussion below. Ce’monne Hanna brought suit against her former

employer Giant Eagle on the basis of alleged racial discrimination that forced her to quit

her job as a pharmacy technician. She filed her Complaint in Pennsylvania state court, but

Giant Eagle removed it to the District Court. The District Court granted partial summary

judgment in favor of Giant Eagle on Hanna’s claims of: (1) racial discrimination with

respect to alleged unfair discipline based on Hanna’s attendance; (2) constructive

discharge; and (3) retaliation. It held a jury trial on the rest of Hanna’s claims.

       After a six-day trial, the jury returned a unanimous verdict in favor of Giant Eagle

on all of Hanna’s remaining claims. Accordingly, the District Court entered Judgment in

favor of Giant Eagle pursuant to Fed. R. Civ. P. 58. Hanna filed the instant appeal on the

same day.

                                              II.

       The District Court had jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. We

have jurisdiction pursuant to 28 U.S.C. § 1291.

                                               2
                                              III.

       Hanna comes before us with a variety of claims regarding the District Court’s

alleged procedural errors throughout her trial, each of which she believes is cause for a

new trial. None of her claims withstand scrutiny.

       First, Hanna argues that the District Court committed legal error by allowing Giant

Eagle to introduce evidence at trial that its representative said did not exist during his

Fed. R. Civ. P. 30(b)(6) deposition testimony. Her argument finds no support in the law.

Rule 30(b)(6) testimony binds a corporation in that it is “deemed to be the testimony of

the corporation itself,” not “something akin to a judicial admission.” State Farm Mut.

Auto. Ins. Co. v. New Horizont, Inc., 250 F.R.D. 203, 212 (E.D. Pa. 2008). This remains

true whether the testimony speaks to factual or legal issues.1 As testimony, it may be

contradicted or used for impeachment at trial, which was the case here. Thus, no error

occurred.

       Second, Hanna claims that the District Court erred by denying her request to

introduce certain documents into evidence after the close of all testimony. We

traditionally do not interfere with a district court’s evidentiary ruling unless it constitutes

an abuse of discretion. Gen. Elec. Co. v. Joiner, 522 U.S. 136, 141 (1997). Here, where



       1
        Hanna claims that State Farm stands for the proposition that a corporation is
bound at trial by factual statements made during a Rule 30(b)(6) deposition. As grounds,
she argues that this Court explicitly stated that legal conclusions made during such a
deposition are not binding on the corporation, see AstenJohnson, Inc. v. Columbia Cas.
Co., 562 F.3d 213, 229 n.9 (3d Cir. 2009), but remained silent on factual statements like
those reviewed in State Farm. Ipso facto, she claims, factual statements are binding.
Simply put, we do not agree.
                                               3
Hanna sought to introduce documents to the jury without the benefit of descriptive

testimony or the opportunity for Giant Eagle to respond, the District Court was well

within its discretion to deny her request.

       Next, Hanna argues that the District Court should have declared a mistrial or, in

the alternative, sanctioned Giant Eagle when a trial witness contradicted Giant Eagle’s

statement during discovery that the pharmacy did not have video cameras. Either remedy

would be extreme, and neither is appropriate here. First, our Court is not in the practice of

granting mistrials in the face of alleged prejudicial trial events, and we decline to follow

Hanna’s suggestion that we adopt the Pennsylvania practice of doing so.2 See

Commonwealth v. Judy, 978 A.2d 1015, 1019 (Pa. Super. Ct. 2009) (noting that the trial

court has the discretion to grant a mistrial in response to an overly prejudicial event).

Second, the District Court did not abuse its discretion in declining to impose a sanction

when the discovery error had no impact on the issue being tried.3 See DiPaolo v. Moran,

407 F.3d 140, 144 (3d Cir. 2005) (applying an abuse of discretion standard to a district

court’s sanctions determination under Fed. R. Civ. P. 11).




       2
         Generally, a mistrial is not granted unless the errors are so gross as to cause
prejudice and the prejudice has not been neutralized by the trial judge. See, e.g., Dunn v.
Hovic, 1 F.3d 1371, 1377–78 (3d Cir. 1993) (citing Draper v. Airco, Inc., 580 F.2d 91, 97
(3d Cir. 1978)).
       3
         Hanna’s discovery requests included one request for video recordings—
specifically, recordings from May 9, 2014, the date she allegedly suffered harassment at
work. Per Giant Eagle’s discovery response, the recording on the date in question had
already been overwritten as part of Giant Eagle’s general practice of overwriting
recordings after thirty days.
                                              4
       Hanna finally argues that the District Court erred by refusing to vacate its grant of

summary judgment in favor of Giant Eagle after being made aware of the discovery

issues discussed above. Because we find no error in the District Court’s disposition of

each of these issues, we have no reason to disturb its ruling here.

                                            IV.

       For the foregoing reasons, the judgment of the District Court will be affirmed.




                                             5